Citation Nr: 1028156	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for the cause of the Veteran's death. 

2.  Entitlement to service connection for nonservice-connected 
pension benefits.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran had active military service from December 7, 1941 to 
April 8, 1942, and from March 14 to November 21, 1945.  He died 
on September [redacted], 1994.  The appellant is the Veteran's widow.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision from the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a March 2008 rating decision letter, service connection for 
nonservice-connected pension benefits was denied.  In response, 
the appellant entered a timely notice of disagreement (NOD) in 
April 2008.  The appellant was not provided a statement of the 
case (SOC) concerning this claim, precluding her from perfecting 
an appeal to the Board.  This claim must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In a December 1999 decision, the Board denied service 
connection for the cause of the Veteran's death.  The appellant 
was notified of the decision and she did not appeal.

2.  In a May 2004 decision, the Board found that new and material 
evidence was not submitted to reopen the claim of service 
connection for the cause of the Veteran's death.  The appellant 
was notified of the decision and she did not appeal.

3.  The evidence received since that time is either cumulative or 
redundant and does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service connection 
for the cause of the Veteran's death.


CONCLUSION OF LAW

The evidence received since the May 2004 Board decision is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in April, October, and November 2007.  The October and 
November 2007 letters notified the appellant of the need to 
submit new and material evidence. 

The October 2007 notice letter specifically described what 
evidence would be necessary to substantiate the elements required 
to establish service connection for the cause of the Veteran's 
death that were found insufficient in the previous denial.

The Board finds that the appellant demonstrated her actual 
knowledge of what was required to substantiate her application to 
reopen the previously denied claim for the cause of the Veteran's 
death in her arguments included on her notice of disagreement and 
substantive appeal.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  A VA medical opinion has not 
been obtained.  However, solicitation of a medical opinion is not 
required in a claim to reopen until new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

On a processing affidavit signed by the Veteran in May 1945, he 
stated that he had been a farmer between April 1942 and March 
1945, and that he and the appellant had been married in May 1943.  
The portion of the form for listing the chronology of wounds and 
illnesses was blank.

On the examination for separation, dated in October 1945, the 
Veteran's cardiovascular system and lungs were clinically 
evaluated as normal.  A notation states that a chest X-ray was 
not considered necessary.  It was indicated that he currently had 
no wound, injury or disease that was disabling, and that he had 
no history of wounds, diseases, or injuries.

The claims file includes records from the Eastern Pangasinan 
General Hospital, dated in May 1992, which show that the Veteran 
had been treated at the facility on the date of the report.  The 
diagnosed conditions were a cataract of the left eye, rheumatoid 
arthritis of the right shoulder and chronic PTB (pulmonary 
tuberculosis).

Records from the Palimomi Medical Center (Palimomi) at Aiea, 
Hawaii, dated in December 1992, show that the Veteran was treated 
for complaints of abdominal pain.

Records from Rose Marie Rosario-Llabres, M.D., dated in March 
1994, indicate that the Veteran had received treatment for two 
months for prurigo mitis secondary to tinea corporis, and 
pleuritis, right.  The report and the records from the Palimoni 
Medical Center were submitted in connection with a compensation 
and pension claim by the Veteran in May 1994 for disability due 
to abdominal pain.  He said the disorder began in July 1992 while 
he was performing duties as a utility worker in Hawaii, and 
recurred in February 1994 when he was confined at the Saballa-
Rosario Hospital in the Philippines.

Records from the Saballa-Rosario Hospital, dated between March 
1993 and September 1994, show that the veteran began reporting 
pulmonary symptoms in about early 1994.  In August 1994, a lung 
CT scan was considered highly suggestive of bronchogenic 
carcinoma.

The Veteran died on September [redacted], 1994.  The immediate cause of 
death was listed as cardio respiratory arrest; the antecedent 
cause of death was listed as "pulmonary neoplasm (bronchogenic 
carcinoma)."  At the time of his death, the Veteran was not 
service connected for any disabilities.

In June 1997, the appellant requested service connection for the 
cause of the Veteran's death.  The appellant contends that the 
Veteran was sick and suffering from cancer when he was discharged 
from service and never recovered until his death.  The appellant 
testified that the Veteran began having symptoms of cancer about 
four months after his separation from service, although he did 
not seek treatment until 1992.  She testified that she believed 
Dr. Florentia Savalia, who had treated the veteran for cancer, 
told her that his disease was incurred during service.

Florentina Saballa-Rosario, M.D., stated in a January 1999 letter 
that the Veteran died "secondary to cardio-respiratory arrest, 
respiratory failure, bronchogenic cancer."  Dr. Saballa-Rosario 
stated that the Veteran had "a history of 2 packs of 
cigarette/day since 1942 until 1992, thus other contributing 
factors to his death and COPD secondary to Chronic Bronchitis 
which was acquired during Military service.  (December 7, 1941-
October 6, 1947)."

The Board denied the claim in a December 1999 decision.  The 
Board found that the Veteran was separated from service many 
years prior to his death, and his service medical records are 
negative for any complaints or treatment involving a cardiac 
disorder or cancer of the pulmonary system.  Although there is 
medical evidence from Dr. Rosario which appeared to link the 
Veteran's death to contributory factors secondary to chronic 
bronchitis during service and secondary chronic obstructive 
pulmonary disease (COPD), possibly associated with cigarette 
smoking since 1942, the contemporaneous records from service do 
not include any references to chronic bronchitis or COPD.  The 
Veteran reported no pulmonary disabilities and the examination 
for separation in 1945 was normal.  (Only those service dates 
recognized by the service department may be considered for VA 
purposes.)  

Further, the Board found that there was nothing discernable in 
the Veteran's treatment records or the death certificate, which 
had also been signed by Dr. Saballa-Rosario, which indicates that 
either COPD or chronic bronchitis were complicating factors 
during the Veteran's fatal illness.  The Board also noted that 
claims for disease or death attributable to use of tobacco 
products by a Veteran during service, as also suggested by Dr. 
Saballa-Rosario's January 1999 letter, are prohibited for claims 
after June 9, 1998.  

In March 2000 the private physician who submitted the January 
1999 letter submitted additional letters on behalf of the 
appellant.  The contents of the letters were virtually identical 
to the previously mentioned January 1999 letter.

A May 2000 affidavit, submitted by two men who served with the 
Veteran, stated that the Veteran had been a 2-pack a day smoker 
since they had known him.  They indicated that they believed that 
his smoking habit caused the illness that led to his death.

July and December 2002 letters from private physicians of the 
Sabella-Rosario Hospital reported that the Veteran had been a 
patient since 1975 due to chronic PTB.

In a May 2004 decision, the Board found that the appellant had 
not submitted new and material evidence to reopen the claim for 
service connection for the cause of the Veteran's death.  

Since the appellant did not timely appeal the Board's decision, 
it became final and binding on her based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1100.  Furthermore, because she did not appeal that decision, 
this, in turn, means there must be new and material evidence 
during the years since to reopen her claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

The Board must determine whether new and material evidence has 
been submitted since the Board's May 2004 decision, because this 
preliminary determination affects the Board's legal jurisdiction 
to reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in that 
regard is irrelevant.  Id.  When determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence is evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant has not submitted new and material evidence.  The only 
evidence submitted subsequent to the Board's May 2004 decision is 
a copy of the December 2002 letter from a private physician of 
the Sabella-Rosario Hospital who reported that the Veteran had 
been a patient since 1975 due to chronic PTB.  This information 
was also provided by the physician in an October 2007 
Authorization and Consent to Release Information.  This medical 
evidence is not new as it was considered in the previous Board 
decision.  

The appellant's assertion that the Veteran died of diseases 
incurred in service is cumulative of previous assertions and is, 
therefore, not new.  Even if this assertion was new, it would not 
be material because the question of whether an illness in service 
is the cause of the Veteran's death can only be resolved by a 
person competent to make medical judgments.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant is not 
competent in this regard.

New and material evidence has not been submitted.  Accordingly, 
reopening the claim of entitlement to the cause of the Veteran's 
death is not warranted.  38 U.S.C.A. § 5108.







ORDER

The appellant's application to reopen a previously denied claim 
of entitlement to service connection for the cause of the 
Veteran's death is denied.

REMAND

Where there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is entitled 
to an SOC, and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  An SOC addressing the appealed March 2008 rating 
decision letter denying entitlement nonservice-connected pension 
benefits must be issued to the appellant.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing entitlement to 
nonservice-connected pension benefits.  
Advise the appellant of the need to timely 
file a substantive appeal if appellate 
review is desired.  If, and only if, a 
timely substantive appeal on the 
aforementioned issue is filed should this 
claim be returned to the Board.  See 38 
U.S.C.A. §§ 7104(a), 7105A.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


